Fourth Court of Appeals
                               San Antonio, Texas
                                       February 9, 2017

                                   No. 04-16-00533-CV

                               Oscar Leo QUINTANILLA,
                                        Appellant

                                              v.

                                Andrew Bradford WEST,
                                       Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-06259
                      Honorable David A. Canales, Judge Presiding


                                       ORDER
Sitting:     Karen Angelini, Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

    The appellee’s unopposed motion for leave to file post submission brief is hereby
GRANTED.


It is so ORDERED on February 9, 2017

                                           PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court